                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                         3/9/2020
Case No.     2:19-cv-03454-SVW-SK                                             Date

             Silverio Nevarez et al v. Costco Wholesale Corporation et al
Title

                                                 JS-6
 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER REMANDING REMAINING PAGA CLAIMS TO STATE COURT

        Following a hearing on Feb. 24, 2020, this Court granted Plaintiff’s dismissal of claims One,
Two, Three, Four, Five, and Six in the First Amended Complaint. Dkt. 63. Plaintiff’s only remaining
claim is under California’s Private Attorneys General Act (“PAGA”). Cal. Lab. Code § 2698 et seq. For
the reasons articulated below, the Court concludes that it no longer possesses CAFA jurisdiction over
this lawsuit, since only the PAGA claims remain, declines to exercise supplemental jurisdiction over
those claims, and remands this case to state court.

        This case was removed to federal court on April 26, 2019, when Defendant Costco Wholesale
Corporation (“Costco”) removed it on the basis of diversity jurisdiction under the Class Action Fairness
Act (“CAFA”), 28 U.S.C. § 1332(d). Dkt. 1. This Court then denied Plaintiff’s motion for class
certification pursuant to Fed. R. Civ. P. 23. Dkt. 52.

         “If a defendant properly removed a putative class action at the get-go, a district court's
subsequent denial of Rule 23 class certification does not divest the court of jurisdiction, and it should not
remand the case to state court.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &
Serv. Workers Int'l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d 1087, 1092 (9th Cir. 2010).
However, when the class-wide claims creating CAFA jurisdiction in federal court have been dismissed,
district courts have generally concluded that federal jurisdiction no longer exists. See Taragan v. Nissan
N. Am., 2011 WL 941132, at *4 (N.D. Cal. Mar. 16, 2011), aff'd in part, rev'd in part sub nom. Taragan
v. Nissan N. Am., Inc., 475 F. App'x 221 (9th Cir. 2012) (appellate opinion did not address CAFA
jurisdictional issue); Echevarria v. Aerotek, Inc., 2019 WL 2503377, at *5 (N.D. Cal. June 17, 2019)




                                                                                                    :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     3/9/2020
Case No.     2:19-cv-03454-SVW-SK                                            Date

             Silverio Nevarez et al v. Costco Wholesale Corporation et al
Title



(“Now that all of the class claims giving rise to CAFA jurisdiction have been dismissed, the Court finds
it appropriate to remand the remaining PAGA claim under 28 U.S.C. § 1367(c)(3).”) The Ninth Circuit
has clearly indicated that PAGA claims do not trigger CAFA jurisdiction. Baumann v. Chase Inv. Servs.
Corp., 747 F.3d 1117, 1122-23 (9th Cir. 2014); see also Echevarria, 2019 WL 2503377, at *5.
Accordingly, the Court concludes that following the dismissal all of Plaintiff’s non-PAGA claims, the
Court no longer has original jurisdiction over this case. Compare Echevarria, 2019 WL 2503377, at *5
(remanding when only PAGA claims remained); McElhannon v. Carmax Auto Superstores W. Coast,
Inc., 2019 WL 2354879, at *3 (N.D. Cal. June 4, 2019) (same) with Ellison v. Autozone Inc., 486 F.
App'x 674, 675 (9th Cir. 2012) (reversing district court remand when a single individual claim
remained); Lopez v. Wendy's Int'l, Inc., 518 F. App'x 580, 581 (9th Cir. 2013) (same).

        Although the precise limits of the holding of United Steel have been subject to much debate in
the district courts, the fact that all class-wide claims have been completely dismissed render the
“jurisdictional ping-pong” concerns raised by the Ninth Circuit irrelevant here. 602 F.3d at 1090; see
also Lee v. Postmates Inc., 2018 WL 6605659, at *11 (N.D. Cal. Dec. 17, 2018) (discussing United Steel
and related Seventh Circuit opinion’s focus on avoiding undermining CAFA by allowing plaintiffs to
seek certification under lenient state court standards). Because PAGA “is a purely state law creature,”
and Costco has raised significant PAGA manageability concerns, Dkt. 53, that raise issues largely
unsettled under California law, the Court concludes that the PAGA claims here should be remanded
given the dismissal of all non-PAGA claims in this action. See generally Sakkab v. Luxottica Retail N.
Am., Inc., 803 F.3d 425, 429-30 (9th Cir. 2015) (describing history of the Private Attorneys General
Act).

        The Court also declines to exercise supplemental jurisdiction over the PAGA claims via 28
U.S.C. § 1367(a), which states that “in any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so
related to claims in the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution.” Although the Court could properly
retain supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367(a), it concludes that
because it has “dismissed all claims over which it has original jurisdiction,” § 1367(c)(3), continued
exercise of jurisdiction here would not further “the values of judicial economy, convenience, fairness,




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 3
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   3/9/2020
    Case No.   2:19-cv-03454-SVW-SK                                                       Date

               Silverio Nevarez et al v. Costco Wholesale Corporation et al
    Title



and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)).

        The only substantive motion this Court has ruled upon was the motion for class certification, a
largely procedural motion. Dkt. 52. The Court has not considered a motion to dismiss or a motion for
summary judgment and has not otherwise examined the merits of the PAGA claims alleged here.
Because continued adjudication of the PAGA claims would not serve judicial efficiency or economy, the
Court declines to exercise supplemental jurisdiction after dismissal of each of the non-PAGA claims.
See Echevarria, 2019 WL 2503377, at *5-6. The Court therefore REMANDS this case to state court.1




1
  “A district court lacks authority under 28 U.S.C. § 1447(c) to remand sua sponte based on a non-jurisdictional defect.”
Kenny v. Wal-Mart Stores, Inc., 881 F.3d 786, 789 (9th Cir. 2018). Because here the Court concludes that it lacks CAFA
jurisdiction and that exercising supplemental jurisdiction would be inappropriate, sua sponte remand is appropriate because it
is based on subject matter jurisdiction rather than any procedural defect articulated within 28 U.S.C. § 1447(c). See Corona-
Contreras v. Gruel, 857 F.3d 1025 at 1028-29. The parties also discussed remand with the Court at the Feb. 24, 2020 hearing.




                                                                                                                :
                                                                      Initials of Preparer
                                                                                                 PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 3 of 3
